Citation Nr: 1722276	
Decision Date: 06/15/17    Archive Date: 06/29/17

DOCKET NO.  10-33 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable disability rating for strain, residual of compression fracture to the T-spine (low back disability), prior to June 1, 2016, and a rating in excess of 20 percent thereafter.  

2.  Entitlement to an initial increased rating in excess of 10 percent for left lower extremity radiculopathy associated with low back disability, to include entitlement to a compensable evaluation prior to June 1, 2016.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1974 to May 1977.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision, which, in pertinent part, granted service connection for the Veteran's low back disability.  

In February 2016, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the proceeding is associated with the Veteran's claims file.  

These matters were previously before the Board in April 2016, when they were remanded for additional development.  

As reflected in the Board's April 2016 remand order, the matters on appeal originally included entitlement to service connection for bilateral knee pain.  In an August 2016 rating decision, the RO granted service connection for osteoarthritis of the right and left knees, effective December 8, 2011, the date of the Veteran's claim for service connection for a bilateral knee disability, and it assigned a 10 percent disability rating to each knee.  As this decision constitutes a full grant of the benefit sought, the issue of entitlement to service connection for a bilateral knee disability no longer remains on appeal.  Cf. A.B. v. Brown, 6 Vet. App. 35, 38-39 (1993).  

As noted in the Board's April 2016 remand, at his February 2016 hearing, the Veteran reported pain radiating from his back into his left leg.  Following the Board's remand order, the RO, in an August 2016 rating decision, granted service connection for left lower extremity radiculopathy, effective June 1, 2016, and assigned a 10 percent disability rating.  In light of the presence of neurological symptoms that are part and parcel of the Veteran's claim for an increased rating for his low back disability, and the fact that only a 10 percent disability rating for radiculopathy was assigned, effective June 1, 2016, the matters on appeal include entitlement to an initial increased rating for left lower extremity radiculopathy, to include entitlement to a compensable rating prior to June 1, 2016.  Cf. 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note 1; see also A.B., 6 Vet. App. at 38-39.  


FINDINGS OF FACT

1.  For the period prior to June 1, 2016, the Veteran's low back disability was manifested by no more than a functional loss due to pain that more nearly approximated localized tenderness not resulting in abnormal gait or abnormal spinal contour.  The preponderance of the evidence is against a finding that the Veteran's low back disability was manifested by, or more nearly approximated, forward flexion of the thoracolumbar spine of 60 degrees or less; combined range of motion of the thoracolumbar spine of 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; or of ankylosis of the spine.  

2.  For the period beginning June 1, 2016, the Veteran's low back disability has been manifested by forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees.  There is no evidence of forward flexion of the thoracolumbar spine of 30 degree or less, or of ankylosis of the spine.  

3.  For the period prior to February 16, 2016, the preponderance of the evidence is against a finding that the Veteran had radiculopathy of the left lower extremity.  

4.  For the period from February 16, 2016, to May 31, 2016, the weight of the evidence supports a finding that the Veteran had radiculopathy of the left lower extremity with incomplete paralysis of the sciatic nerve to a mild degree.  

5.  For the period beginning June 1, 2016, the preponderance of the evidence is against a finding that the Veteran's radiculopathy of the left lower extremity has resulted in incomplete paralysis of the sciatic nerve to a moderate degree or greater, or that it has resulted in complete paralysis of the sciatic nerve.  


CONCLUSIONS OF LAW

1.  For the period prior to June 1, 2016, the criteria for an initial increased rating of 10 percent, but no higher, for the Veteran's low back disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242-5237 (2016).  

2.  For the period beginning June 1, 2016, the criteria for an increased rating in excess of 20 percent for the Veteran's low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5242-5237 (2016).  

3.  For the period from February 16, 2016, to May 31, 2016, the criteria for a 10 percent rating for left lower extremity radiculopathy associated with the Veteran's low back disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5242-5237, Note 1, Diagnostic Code 8720 (2016).  

4.  For the period beginning June 1, 2016, the criteria for an increased rating in excess of 10 percent for left lower extremity radiculopathy associated with the Veteran's low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, Diagnostic Code 8720 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Stegall Compliance

As noted in the Introduction, the Board remanded the Veteran's claims in April 2016 for additional development.  In pertinent part, the AOJ was instructed to attempt to obtain outstanding treatment records, if any, and to schedule the Veteran for a VA examination to evaluate the severity of his low back disability.  The examiner was specifically instructed to complete both spine and neurological worksheets given the Veteran's testimony regarding radiating pain to his left leg.  

Following the Board's remand, the AOJ obtained outstanding treatment records from the Temple VA Medical Center, which include records from the Bryan Community-Based Outpatient Clinic.  Additionally, the Veteran was afforded VA spine and peripheral nerves examinations in June 2016 that complied with the Board's remand instructions.  In August 2016, the AOJ issued a rating decision granting service connection for left lower extremity radiculopathy, and it readjudicated the Veteran's low back claim in a supplemental statement of the case.  The Board therefore finds substantial compliance with its prior remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that the Board errs as a matter of law when it fails to ensure compliance with its remand orders).  

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  

As VCAA notice is not generally applicable to claims for initial increased ratings, there is no need to discuss VA's duty to notify the Veteran, where, as here, the Veteran has raised no indication of any prejudice from defective VCAA notice.  See 38 C.F.R. § 3.159(b)(3); see, e.g., Goodwin v. Peake, 22 Vet. App. 128, 136 (2008).  

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  See 38 U.S.C.A. § 5103A(a)(1); 38 C.F.R. § 3.159(c).  VA and private medical treatment records, in addition to lay statements, have been associated with the record.  Additionally, the Veteran was afforded a VA spine examination in November 2009, and in June 2016, and he was afforded VA spine and peripheral nerves examinations.  Moreover, the examination reports contain sufficient findings to rate his disabilities under the appropriate diagnostic criteria.  As such, an additional medical examination or opinion is not necessary to decide the Veteran's claims.  See 38 C.F.R. § 3.326.  

The Veteran has not identified any additional relevant evidence, nor does the record otherwise indicate that there is outstanding relevant evidence to obtain.  Thus, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to his claims is required for VA to comply with its duty to assist.  

III.  Increased Rating: Low Back

	Legal Criteria

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  See generally 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practicably be determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.27.  

VA has a duty to acknowledge and to consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  See Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  

The Board will consider whether separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings," regardless of whether a case involves an initial rating.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).  

Rating factors for a disability of the musculoskeletal system include functional loss due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion, weakness, excess fatigability, incoordination, pain on movement, swelling, or atrophy.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  As such, in evaluating musculoskeletal disabilities, VA must determine whether pain could significantly limit functional ability during flare-ups, or when the joints are used repeatedly over a period of time.  See DeLuca, 8 Vet. App. at 206.  

Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however, this regulation is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The Court of Appeals for Veterans Claims has held that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  See Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain may result in functional loss, but only if it limits the ability to "perform the normal working movements of the body with normal excursion, strength, speed, coordination[, or] endurance."  Id. (quoting 38 C.F.R. § 4.40).  

The Veteran's low back disability is currently assigned a 20 percent rating pursuant to a hyphenated diagnostic code under 38 C.F.R. § 4.71a, Diagnostic Code 5242-5237.  Hyphenated diagnostic codes are used when a rating under one code requires the use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  Diagnostic Code 5242 applies to degenerative arthritis of the spine.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.  Diagnostic Code 5237 pertains to lumbosacral strain.  See 38 C.F.R. § 4.71a, Diagnostic Code 5237.  

As Diagnostic Code 5242 pertains to degenerative arthritis of the spine, Diagnostic Code 5003 should also be considered when evaluating the Veteran's disability rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242 (noting to see also Diagnostic Code 5003).  Under Diagnostic Code 5003, arthritis is rated on the basis of the limitation of motion of the affected joint.  When the limitation of motion of the affected joint is noncompensable under the appropriate diagnostic code, a rating of 10 percent is applied to each affected major joint.  See 38 C.F.R. § 4.71(a), Diagnostic Code 5003.  For the purpose of rating a disability from arthritis, the lumbar vertebrae are considered a group of minor joints, ratable on parity with major joints.  38 C.F.R. § 4.45(f).  As will explained further below, the Veteran's low back disability is compensable under Diagnostic Code 5242-5237, and as such, Diagnostic Code 5003 will not be considered further herein.  

Both Diagnostic Codes 5242 and 5237 indicate that the spine condition should be evaluated under the General Formula for Diseases and Injuries of the Spine (General Formula).  38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5242.  

Under the General Formula, a 10 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, General Formula.  A 20 percent disability rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; combined range of motion of the thoracolumbar spine not greater than 120 degrees; combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  A 30 percent disability rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  Id.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  Id.  Objective neurologic abnormalities, if any, must be evaluated separately, under an appropriate diagnostic code.  Id. at Note (1).  

For VA compensation purposes, the normal findings for range of motion (ROM) of the thoracolumbar spine are flexion to 90 degrees, extension to 30 degrees, lateral flexion, both right and left, to 30 degrees, and rotation, both right and left, to 30 degrees.  38 C.F.R. § 4.71a, Plate V.  

	Factual Background

The Veteran is seeking an increased rating for his service-connected low back disability.  As reflected in his December 2009 notice of disagreement, the Veteran contends that he is entitled to an initial rating of at least 10 percent due to the pain and discomfort he feels when walking, standing, or sitting, and the disabling effects of such pain and discomfort.  

The Veteran was afforded a VA spine examination in November 2009.  At the examination, the Veteran reported experiencing pain following prolonged sitting and performing certain activities, such as household chores.  The Veteran maintained that the pain was intermittent and that it required interruption of activities.  There were no current treatments for his disability at the time of the examination.  However, it was noted that he had experienced good effects from use of a TENS unit in the past.  There was no history of hospitalization or surgery, and aside from the March 1994 in-service incident to which the Veteran's disability is attributed, there was no history of trauma to the spine.  There was no history of falls or unsteadiness.  There was also no reported history of fatigue, decreased motion, stiffness, weakness, or spasms.  However, the Veteran did affirm a history of pain in the thoracic spine that was precipitated by prolonged sitting and certain activities, such as household chores and mowing the lawn.  The pain was located at the T-12 level and was described as sharp, but mild.  The pain would last for hours, and it would occur between one and six days per week.  The pain did not radiate.  

The Veteran affirmed a history of flare-ups of his spinal condition, specifically, moderate flare-ups every two to three weeks that would last for hours at a time, and which were precipitated by prolonged sitting and certain activities, such as household chores.  Alleviating factors were rest.  The Veteran denied any additional limitation of motion or other functional impairment impairments during flare-ups.  There were no incapacitating episodes of spine disease, the Veteran required no devices or aids for his disability, and there was no limitation to his walking.  

On physical examination of the spine, the Veteran's posture, head position, and gait were normal.  There were no abnormal spine curvatures, nor was there ankylosis of the thoracolumbar spine.  There were no objective abnormalities evident, such as spasm, atrophy, guarding, pain with motion, tenderness, or weakness.  ROM testing was performed, which showed that on active motion testing, the Veteran exhibited flexion to 90 degrees, extension to 30 degrees, and bilateral flexion and rotation to 30 degrees.  The Veteran's combined ROM was 240.  There was no objective evidence of pain on active ROM testing.  The Veteran was able to perform repetitive ROM testing, which revealed no objective evidence of pain or any additional limitation in ROM.  Muscle strength, sensory, and reflex testing was normal for all systems that were tested.  

The examiner gave a diagnosis of residuals of compression T12 fracture, strain.  According to the examiner, the Veteran's disability had a mild effect on his ability to perform household chores, but there were no other noted effects on the Veteran's usual daily activities on account of his low back disability.  

At his February 2016 Board hearing, the Veteran testified that due to his low back disability, he was unable to stand for more than five minutes, sit in one position for long durations, or walk for very long.  The Veteran described difficulty performing chores, such as washing dishes, as he would experience pain after approximately five minutes, which would require him to stop and rest his back.  He also noted that he was unable to stand up in church very long.  According to the Veteran, he experienced pain three to four times per day, rated on a scale of eight or nine out of ten, and the level of pain was generally consistent.  The Veteran maintained that he was not receiving any treatment for his back disability.  

At the time of the hearing, the Veteran was working as a security guard, which primarily involved sitting at a desk and monitoring cameras.  As for the impact of his disability on his work, the Veteran stated that sometimes, his back disability made it harder for him to stand up and walk around.  

The Veteran was afforded another VA spine examination in June 2016.  At the examination, the Veteran reported that he was currently experiencing pain that varied between two and ten out of a scale of ten.  The pain would occur daily, and it would last for approximately five to ten minutes.  According to the Veteran, precipitating factors included standing for more than five minutes, walking for more than ten minutes, and lifting objects that weigh more than fifteen pounds.  The Veteran provided that relieving factors were sitting or lying down.  The Veteran indicated that his back pain radiated into his left buttock and leg approximately once per week.  The Veteran reported using Meloxicam twice daily for his pain, in addition to Tylenol approximately once per week.  The Veteran denied any flare-ups of his back condition.  However, with respect to functional impairment posed by his back disability, the Veteran stated that he was unable to mow his lawn or perform volunteer work in Central America, like he was previously able to do, as he was unable to sit on a plane for too long or to carry required personal belongings.  The Veteran indicated that he stopped volunteering approximately six years ago.  

The examiner performed ROM testing.  Initial ROM testing yielded abnormal results, specifically, forward flexion to 50 degrees, extension to 25 degrees, right and left lateral flexion to 25 degrees, and right and left lateral rotation to 20 degrees.  The Veteran's combined ROM was 165 degrees.  According to the examiner, the ROM contributed to a functional loss, namely, the Veteran stated that he had difficulty bending over to pick up objects from the floor, and he had difficulty performing activities that involved forward flexion.  He exhibited pain during flexion and extension testing, and it was noted to cause functional loss.  There was also evidence of pain with weight bearing.  The Veteran was able to perform repetitive use testing, and there was no additional loss of function or of ROM after three repetitions.  He was not examined immediately repetitive use over time, and as such, the examiner was unable to determine, without resorting to mere speculation, as to whether pain, weakness, fatigability, or incoordination significantly limited his functional ability with repeated use over a period of time.  The Veteran did not use any assistive devices on account of his low back disability.  

There was no objective evidence of localized tenderness or pain on palpation of the joints or associated soft tissue of the thoracolumbar spine.  There was no guarding, muscle spasm, ankylosis, or IVDS of the thoracolumbar spine.  A June 2016 X-ray of the Veteran's thoracolumbar spine showed mild degenerative changes at T7-8 through T11-12.  `

The Veteran was employed full-time as a security guard, which involved sitting and watching different cameras on a computer screen, and walking around to monitor the floor for five to seven minutes every half-hour.  The Veteran stated that his back pain did not currently affect his occupational functioning, and the examiner opined that the Veteran's disability did not impact his ability to work.  

The Board has reviewed the Veteran's medical records and observes that there is no indication of treatment pertaining to the Veteran's low back disability during the course of the appeal.  

	Legal Analysis

The Board finds that for the period prior to June 1, 2016, the Veteran is entitled to an initial increased rating of 10 percent, but no higher, for his service-connected low back disability.  Specifically, when considering functional limitations during periods of pain and/or flare-ups, and affording the benefit of the doubt to the Veteran, the evidence of record supports a finding that his disability picture more nearly approximated the criteria for a 10 percent rating during this period.  

The Board acknowledges that ROM measurements contained in the November 2009 VA spine examination report show forward flexion to 90 degrees, and combined range of motion to 240, which would therefore appear to support a non-compensable rating .  See 38 C.F.R. § 4.71a, General Formula.  However, as reflected in his December 2009 notice of disagreement, the Veteran related pain and discomfort upon walking, standing, and sitting, and he suggested that the pain had disabling effects on these activities.  The Board notes that the Veteran is competent to report his medical history and observable symptomatology, including pain and certain functional impairment.  See, e.g., Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (noting that personal knowledge is "that which comes to the witness through the use of his senses-that which is heard, felt, seen, smelled, or tasted"); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing that the question of whether lay evidence is competent and sufficient is an issue of fact that is to be addressed by the Board).  Moreover, the Board has no reason to doubt the Veteran's reports regarding his observable pain and impairment during periods of pain and/or flare-ups.  In this regard, the Board finds compelling that according to the November 2009 VA spine examination report, the Veteran reported interruption in daily household activities on account of his pain.  For instance, it was noted that the pain was triggered by factors such as performing household chores of prolonged sitting, that the pain occurred up to six days per week and would last for hours at a time, and that it required the Veteran to rest.  Thus, when considering the Veteran's reports of limitations during periods of pain and affording the benefit of the doubt to the Veteran, the record supports a finding that prior to June 1, 2016, his disability picture more nearly approximated the criteria for a 10 percent disability rating based on localized tenderness not resulting in abnormal gait or abnormal spinal contour.  See 38 C.F.R. § 4.71a, General Formula, Diagnostic Code 5237.  

Despite the Veteran's reported symptoms, the record does not support a finding that his disability picture more nearly approximated that associated with a 20 percent rating prior to June 1, 2016.  Specifically, there is no evidence of record indicating that the Veteran's forward flexion was limited to 60 degrees or less, nor is there evidence indicating that the Veteran had muscle spasm or guarding resulting in abnormal gait or abnormal spinal contour.  See id.  

Prior to June 1, 2016, there is also no basis for assigning a rating higher than 10 percent based on consideration of any of the factors addressed in 38 C.F.R. §§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7.  For the reasons set forth above, as demonstrated by the competent medical evidence of record, the assigned 10 percent rating properly compensates the Veteran for the extent of functional loss resulting from factors such as functional loss due to pain and flare-ups.  With respect to functional loss due to pain, although the Veteran's pain impacted certain daily activities, such as performing household chores, the Board finds significant that based on ROM testing performed at the November 2009 VA examination, there was no objective evidence of pain during initial and repetitive-motion ROM testing, and he reportedly denied any history of fatigue, decreased motion, stiffness, or weakness.  As for flare-ups, the November 2009 VA examination reports that the Veteran only experienced moderate flare-ups every two to three weeks after performing certain activities, such as mowing his lawn or after prolonged sitting.  According to the Veteran, there no additional limitation of motion or other functional impairment during these flare-ups.  Additionally, while the Veteran reported difficulty standing for more than five minutes and with prolonged walking at his February 2016 Board hearing, based on his testimony, functional limitations on account of his low back disability continued to be, primarily, difficulty performing household chores and standing for prolonged periods of time, which are contemplated by the assigned 10 percent disability rating.  It follows that even when considering functional loss due to factors such as pain and flare-ups, a 10 percent evaluation adequately portrays any functional impairment that the Veteran experienced as a consequence of his low back disability prior to June 1, 2016.  

For the period beginning June 1, 2016, the Board finds that the preponderance of the evidence is against assigning a rating in excess of 20 percent for the Veteran's low back disability.  Specifically, there is no evidence of record indicating that the Veteran's forward flexion has been limited to 30 degrees or less, nor is there evidence indicating that the Veteran has had ankylosis or symptoms so severe as to be the functional equivalent of ankylosis.  The record shows that he has maintained the ability to move his thoracolumbar spine throughout the course of the appeal.  Accordingly, a rating higher than 20 percent is not warranted under the General Rating Formula at any time during the course of the appeal.  See 38 C.F.R. § 4.71a, General Formula, Diagnostic Code 5237.  

Additionally, the Board finds that there is no basis for assigning a higher rating based on consideration of factors such as additional functional loss resulting from factors such as pain, flare-ups, and repeated use over time.  See, e.g., 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 Vet. App. at 204-7.  As demonstrated by the competent medical evidence of record, the assigned 20 percent rating properly compensates the Veteran for the extent of functional loss resulting from factors such as functional loss due to pain.  In this regard, the June 2015 examination report provides that pain was noted during forward flexion and extension testing.  However, the only functional loss specified with respect to the Veteran's ROM was difficulty bending over to pick up objects from the floor and performing activities involving forward flexion.  Additionally, the Veteran was able to perform repetitive use testing with at least three repetitions, and there was no additional loss of ROM or function after three repetitions.  The Board also finds significant that the examiner considered the Veteran's reports of being unable to stand for more than five minutes, walk for more than 10 minutes, or lift objects weighing more than 15 pounds, and opined that the Veteran's low back disability did not impact his ability to work.  As reflected in the examination report, the Veteran was working full-time as a security guard and reported that his back pain had no effect on his job at present.  Thus, even when considering functional loss due to factors such as pain, the evidence of record is against a finding that any such functional loss generally approximates the criteria for a 40 percent disability rating or higher, such as forward flexion of the spine to 30 degrees or less, or ankylosis of the spine.  

The Board has also considered whether the Veteran's low back disability warrants a higher evaluation under a different diagnostic code at any point during the course of the appeal.  While the Board acknowledges that the Veteran has reported needing to lie down on account of his low back disability on occasion, there is no objective evidence of intervertebral disc syndrome (IVDS) based on incapacitating episodes requiring prescribed bed rest and treatment by a physician.  Accordingly, there is no basis for applying the Formula for Rating IVDS Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  As the record raises no other indication of potentially applicable diagnostic codes, the Board concludes that a different diagnostic code would not justify a higher evaluation at any time during the appeal.  

Finally, the Board has considered the Veteran's statements describing his pain and discomfort, as well as the impact that his back disability has had on his activities of daily living.  The Veteran is certainly competent to describe his observations, and the Board finds no reason to doubt the Veteran's reports regarding pain and impact of the pain on his daily activities.  In this case, however, the Board finds that the objective medical findings by skilled professionals are more persuasive.  Further, as indicated above, the objective medical findings do not support a rating higher than 10 percent for the Veteran's service-connected low back disability prior to June 1, 2016, nor do they support a rating in excess of 20 percent thereafter.  

	Other Considerations

As to whether additional compensation for neurological impairment is warranted, the General Rating Formula requires consideration of neurological findings, to include bladder or bowel impairment, separate from orthopedic manifestations.  38 C.F.R. § 4.71a, Diagnostic Code 5237, Note 1.  The only neurological abnormalities reported by the Veteran appear to be left lower extremity radiculopathy.  As his radiculopathy is addressed below, it will not be discussed further in this section.  As to any other neurological impairments, the Veteran has not endorsed symptoms such as bowel or bladder changes.  Moreover, the objective medical evidence does not suggest any other neurologic abnormalities or findings related to the Veteran's low back condition, such as bowel or bladder problems.  Accordingly, aside from left lower extremity radiculopathy, the evidence is against a finding that a separate evaluation for bowel, bladder, or other neurological impairment is warranted in the Veteran's case.  

While the Board does not have authority to grant an extraschedular rating in the first instance, the Board does have the authority to decide whether a claim should be referred to the VA Director of Compensation for consideration of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1).  The governing norm for an extraschedular rating is a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or necessitated periods of hospitalization so as to render the regular schedular standards impractical.  See id.  The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular rating for the service-connected disability is inadequate.  See id.  There must be a comparison between the level of severity and symptomatology of the service-connected disability with established criteria.  

If the criteria reasonably describe a claimant's disability level and symptomatology, then the disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluation is therefore adequate, and no referral is required.  See Thun v. Peake, 22 Vet. App. 111 (2008).  

Here, the rating criteria reasonably contemplate the Veteran's disability level and symptomatology pertaining to his low back disability.  As reflected above, the Veteran's low back disability has been manifested by pain and limitation of motion.  Additionally, the Veteran has maintained that he has had difficulty with prolonged sitting, standing, and walking, and with performing household chores, on account of his low back disability.  For the reasons set forth above, the 10 percent rating assigned prior to June 1, 2016, and the 20 percent rating assigned thereafter, contemplates the Veteran's impairments.  Moreover, there is no indication of an exceptional or unusual disability picture, such as marked interference with employment or necessitated periods of hospitalization.  On the contrary, a review of the Veteran's medical records shows no indication of treatment pertaining to the Veteran's low back disability during the pendency of the appeal.  As such, the disability picture is contemplated by the Rating Schedule, and the assigned schedular ratings are therefore adequate.  Consequently, referral for extraschedular consideration is neither required nor warranted under 38 C.F.R. § 3.321(b)(1) for the Veteran's low back disability.  

Accordingly, for the period prior to June 1, 2016, the Veteran is entitled to an initial increased rating of 10 percent.  However, the preponderance of the evidence is against assigning a rating in excess of 20 percent thereafter.  

IV.  Increased Rating: Left Lower Extremity Radiculopathy

	Legal Criteria

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2015).  

The Veteran's radiculopathy is currently assigned a 10 percent rating pursuant to Diagnostic Code 8720, which pertains to neuralgia associated with the sciatic nerve.  See 38 C.F.R. § 4.124a, Diagnostic Code 8720.  

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, or typical distribution so as to identify the nerve, is to be rated on the same scale as paralysis of the affected nerve, with a maximum equal to moderate incomplete paralysis.  38 C.F.R. § 4.124.  

When rating radiculopathy based on paralysis of the sciatic nerve, Diagnostic Code 8520 applies.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under Diagnostic Code 8520, mild incomplete paralysis of the sciatic nerve warrants a 10 percent rating.  Id.  A 20 percent rating requires moderate incomplete paralysis of the sciatic nerve.  Id.  A 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  Id.  A 60 percent rating requires severe incomplete paralysis with marked muscular atrophy.  Id.  An 80 percent rating requires complete paralysis; when there is complete paralysis, the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  Id.  The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves, Note.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See id.  

The words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the Rating Schedule.  Accordingly, rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  

	Factual Background

Although there has been no indication that the Veteran disagrees with the 10 percent rating that was assigned to his left lower extremity radiculopathy in the August 2016 rating decision, the Board nevertheless concludes that it is appropriate to consider whether the Veteran is entitled to an initial rating in excess of ten percent, in addition to whether the Veteran might have been entitled to a separate rating for radiculopathy prior to June 1, 2016.  

As noted above, the Veteran was afforded a VA spine examination in November 2009, during which he reported no radiating pain involving his lower back.  There was also no noted history of bowel or bladder impairment, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  Muscle strength, sensory, and reflex testing was normal with respect to all systems that were tested.  The Veteran's muscle tone was normal, and there was no evidence of muscle atrophy.  

In October 2015, the Veteran was admitted for pneumonia symptoms.  According to a VA nursing admission note, the neurological status of the Veteran's bilateral lower extremities was weak.  There were no specific symptoms or assessments noted.  At a November 2015 VA primary care follow-up following his admission, the treating physician noted that there was no stiffness or weakness, the Veteran's DP/PT pulses were normal and symmetric bilaterally, and there are no notations suggesting radiating pain or weakness associated with the left lower extremity.  

At his February 2016 Board hearing, the Veteran was asked whether he had any pain radiating from his back into his legs.  The Veteran stated that pain would radiate from his low back into his left leg approximately once per day.  The pain occasionally radiated all the way down to his left foot.  The radiating pain would last for a few minutes, and he would treat the pain by sitting down and resting his back.  The Veteran stated that the radiating pain was limited to his left leg.  

As noted above, the Veteran was afforded a VA spine examination in June 2016.  With respect to neurological symptoms, the Veteran indicated that his back pain radiated into his left buttock and leg approximately once per week.  He denied any tingling, numbness, or weakness in the left or right lower extremities, and he also denied any bowel or bladder-related issues.  

Muscle strength and reflex testing were normal bilaterally with respect to all systems tested.  Straight leg raise testing yielded negative results bilaterally.  As for radicular pain or any other signs or symptoms due to radiculopathy, the Veteran had mild intermittent pain at the left lower extremity, but there were no other signs or symptoms noted.  The nerve root involved was the Veteran's left sciatic nerve.  According to the examiner, the Veteran had radiculopathy of the left lower extremity to a mild degree.  There were no other noted neurologic abnormalities, such as bowel or bladder symptoms or pathologic reflexes.  The examiner gave a diagnosis of left lower extremity radiculopathy (pain), intermittent.  

The June 2016 examiner also performed a VA peripheral nerves examination report.  Consistent with the June 2016 VA spine examination report, the Veteran had mild intermittent pain at the left lower extremity, but there were no other signs or symptoms attributable to any peripheral nerve condition.  The Veteran's muscle strength testing was normal, and he showed no muscle atrophy.  Deep tendon reflexes and light touch sensory testing were normal.  The Veteran had no trophic changes attributable to peripheral neuropathy.  Special tests for median nerve evaluation were performed, namely the Phalen's and Tinel's sign tests, which yielded negative results.  Evaluation of the Veteran's lower extremity nerves showed incomplete paralysis of the left sciatic nerve.  The Veteran's right sciatic nerve was normal, as were his bilateral common, superficial, and deep peroneal nerves; internal and posterior tibial nerves; femoral nerve; internal saphenous nerve; obturator nerve; external cutaneous nerve; and ilio-inguinal nerve.  

The examiner provided that the Veteran's gait was not normal, adding that he ambulated with the assistance of a cane due to pain in his bilateral knees.  The etiology of the abnormal gait was pain in the bilateral knees.  According to the examination report, the Veteran's radiculopathy did not impact his ability to work.  

The Board has reviewed the Veteran's medical records and observes that there is no indication of treatment pertaining to radiculopathy during the course of the appeal.  


	Legal Analysis

When affording all reasonable doubt in the Veteran's favor, the Board finds that a 10 percent rating for radiculopathy of the left lower extremity is warranted as of February 16, 2016, the date of the Board videoconference hearing.

The Veteran's testimony during the February 2016 hearing provides the earliest indication of radicular symptoms associated with his low back disability.  As reflected in his hearing testimony, the Veteran reported occasional pain radiating from his back to his left leg, approximately once per day.  Although a diagnosis of left lower extremity radiculopathy was not confirmed until the June 2016 VA peripheral nerves and spine examinations, the Veteran is competent to report observable symptomatology, such as radiating pain.  See, e.g., Layno, 6 Vet. App. at 469-70.  Moreover, given the Veteran's reported symptomatology during the Board hearing and the June 2016 VA examinations, the Board finds that it is appropriate to afford the benefit of the doubt to the Veteran and find that the evidence of record supports a diagnosis of left lower extremity radiculopathy as of February 16, 2016.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

However, as there is no lay or objective evidence to support a finding of radiculopathy prior to February 16, 2016, the evidence of record is against awarding a separate rating for left lower extremity radiculopathy prior to February 16, 2016.  In this regard, the Board acknowledges that an October 2015 VA nursing note reflects that the Veteran's bilateral lower extremities were weak on admission for pneumonia symptoms.  However, the Board finds compelling that at a follow-up visit one month later, it was specifically noted that the Veteran had no stiffness or weakness.  As such, any weakness in the Veteran's left lower extremity at the time of his October 2015 admission appears to be an isolated incident and does not provide a sufficient basis for assigning a separate rating for left lower extremity radiculopathy prior to February 16, 2016.  

As to the disability rating assigned to the Veteran's left lower extremity radiculopathy, the Board concludes that a 10 percent rating, but no higher, is warranted beginning February 16, 2016.  At the February 2016 hearing, the Veteran stated that the radiating pain to his left leg would last for a few minutes and that it sometimes extended all the way down to the foot.  He also indicated that the pain was alleviated by rest.  Particularly in light of the Veteran's testimony and the June 2016 peripheral nerves examination report, which indicated that the Veteran had incomplete paralysis of the left sciatic nerve that caused mild, intermittent pain, the evidence of record supports a finding that his left lower extremity radiculopathy has been "mild" since February 16, 2016.  Therefore, his disability picture has approximated that associated with a 10 percent rating since February 16, 2016.  

For the entire period on appeal, the preponderance of the evidence is against assigning a disability rating in excess of 10 percent.  When considering Diagnostic Code 8720, which applies to neuralgia, and 8520, which applies to incomplete paralysis of the sciatic nerve, a 20 percent disability rating is only warranted where there is moderate incomplete paralysis of the sciatic nerve.  As noted above, the only symptom attributable to the Veteran's left lower extremity radiculopathy at the June 2016 VA examination was mild, intermittent pain.  The Veteran denied any numbness or weakness; his muscle strength, reflex, and sensory examinations were normal; and he did not exhibit muscle atrophy.  Although his gait was noted to be abnormal, this was not on account of his radiculopathy.  Instead, it was associated with pain in his bilateral knees.  Moreover, the examiner opined that the Veteran's radiculopathy did not impact his ability to work, which also weighs against a finding that the disability picture has more nearly approximated that associated with a 20 percent rating, namely, moderate incomplete paralysis of the sciatic nerve.  

As there is no lay or objective medical evidence suggesting the Veteran has radiculopathy of the right lower extremity associated with his low back disability, there is no indication that a separate, neurological rating for radiculopathy of the right lower extremity is warranted at any time during the course of the appeal.  

In summary, when affording all reasonable doubt in the Veteran's favor, for the period between February 16, 2016, and May 31, 2016, a 10 percent disability rating is warranted for the Veteran's left lower extremity radiculopathy.  However, for the period beginning June 1, 2016, the preponderance of the evidence is against assigning a rating in excess of 10 percent for the Veteran's left lower extremity radiculopathy.  


ORDER

For the period prior to June 1, 2016, an initial increased rating of 10 percent for the Veteran's low back disability, but no higher, is granted, subject to the laws and regulations governing payment of VA compensation.  

For the period beginning June 1, 2016, an increased rating in excess of 20 percent for the Veteran's low back disability is denied.  

For the period from February 16, 2016, to June 1, 2016, entitlement to a separate 10 percent disability rating for left lower extremity radiculopathy associated with the Veteran's low back disability is granted, subject to the laws and regulations governing the payment of VA compensation.  

For the period beginning June 1, 2016, an increased rating in excess of 10 percent for left lower extremity radiculopathy associated with the Veteran's low back disability is denied.  




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


